 Case 2:19-bk-14989-WB               Doc 9 Filed 05/01/19 Entered 05/01/19 00:41:57                         Desc
                                     Main Document    Page 1 of 15


   1 Ashley M. McDow (245114)
     FOLEY & LARDNER LLP
   2 555 S. Flower St., Suite 3300
     Los Angeles, CA 90071
   3 Telephone:    213.972.4500
     Facsimile:    213.486.0065
   4 Email:        amcdow@foley.com
   5 [Proposed] Attorneys for Debtors and Debtors in
     Possession, Scoobeez, Scoobeez Global, Inc. and
   6 Scoobur, LLC

   7

   8                                  UNITED STATES BANKRUPTCY COURT
   9                                   CENTRAL DISTRICT OF CALIFORNIA
  10                                            LOS ANGELES DIVISION
  11
        In re                                                      Case Nos.: 2:19-bk-14989; 2:19-bk-14991;
  12                                                               2:19-bk-14997
        SCOOBEEZ, et al.1
  13                                                               Chapter 11
                        Debtors and Debtors in
  14                    Possession.                                DEBTORS’ MOTION FOR JOINT
                                                                   ADMINSTRATION PURSUANT TO 11
  15    _____________________________________                      U.S.C. § 105(A), FEDERAL RULE OF
                                                                   BANKRUPTCY PROCEDURE 1015, AND
  16    Affects:                                                   LOCAL BANKRUPTCY RULE 1015-1;
                                                                   MEMORANDUM OF POINTS AND
  17    ■ All Debtors                                              AUTHORITIES; DECLARATIONS IN
                                                                   SUPPORT THEREOF
  18    □ Scoobeez, ONLY

  19    □ Scoobeez Global, Inc., ONLY

  20    □ Scoober LLC, ONLY

  21

  22

  23

  24

  25

  26

  27    1
         The Debtors and the last four digits of their respective federal taxpayer identification numbers are as follows:
        Scoobeez Global, Inc. (9779); Scoobur, LLC (0343); and Scoobeez (6339). The Debtors’ address is 3463 Foothill
  28    Boulevard, Glendale, California 91214.
                                                               -1-
                   EX PARTE MOTION FOR JOINT ADMINISTRATION PURSUANT TO 11 U.S.C.§ 105(A), FEDERAL RULE OF BANKRUPTCY
                                                                  PROCEDURE 1015, AND LOCAL BANKRUPTCY RULE 1015-1
4835-1817-3333.1
 Case 2:19-bk-14989-WB               Doc 9 Filed 05/01/19 Entered 05/01/19 00:41:57                   Desc
                                     Main Document    Page 2 of 15


   1    TO THE HONORABLE JULIA W. BRAND, UNITED STATES BANKRUPTCY JUDGE,
   2    THE OFFICE OF THE UNITED STATES TRUSTEE, SECURED CREDITORS, 20
   3    LARGEST UNSECURED CREDITORS, AND ALL INTERESTED PARTIES AND/OR
   4    THEIR COUNSEL OF RECORD:
   5    I.         STATEMENT OF FACTS
   6               A. Jurisdiction and Venue.
   7               This Court has jurisdiction to consider the above-captioned motion (the “Motion”) under
   8    28 U.S.C. §§ 157 and 1334. This is a core proceeding under 28 U.S.C. § 157(b)(2). The Debtors
   9    consent to the entry of a final order by the above-captioned bankruptcy court (the “Court”) in
  10    connection with this Motion to the extent it is later determined that the Court, absent consent of
  11    the parties, cannot enter final orders or judgments consistent with Article III of the United States
  12    Constitution. Venue of the above-captioned bankruptcy cases (collectively, the “Bankruptcy
  13    Cases”) and this Motion in this district is proper under 28 U.S.C. §§ 1408 and 1409.
  14               B. The Debtors and the Chapter 11 Filings.
  15               On April 30, 2019 (the “Petition Date”), Scoobeez, Scoobeez Global, Inc. and Scoobur,
  16    LLC (collectively, the “Debtors”) filed a voluntary petition for relief under chapter 11 of the
  17    Bankruptcy Code in the United States Bankruptcy Court for the Central District of California, Los
  18    Angeles Division. The lead bankruptcy case was assigned to the Honorable Julia W. Brand.
  19               The Debtors continue to operate and manage their affairs as debtors and debtors-in-
  20    possession pursuant to section 1107(a) and 1108 of the Bankruptcy Code. No party has requested
  21    the appointment of a trustee or examiner and no committee has been appointed or designated in
  22    any of the Bankruptcy Cases.
  23               The Debtors are affiliates of one another related by common ownership and, in many
  24    instances, share common creditors. As such, in the course of the Bankruptcy Cases, the Debtors
  25    will be faced with similar, if not identical, issues impacting the abilities of the Debtors to operate
  26    and ultimately reorganize.
  27    ///
  28
                                                             -2-
                   EX PARTE MOTION FOR JOINT ADMINISTRATION PURSUANT TO 11 U.S.C.§ 105(A), FEDERAL RULE OF BANKRUPTCY
                                                                  PROCEDURE 1015, AND LOCAL BANKRUPTCY RULE 1015-1
4835-1817-3333.1
 Case 2:19-bk-14989-WB               Doc 9 Filed 05/01/19 Entered 05/01/19 00:41:57                           Desc
                                     Main Document    Page 3 of 15


   1    II. PROPOSED PROCEDURE FOR JOINT ADMINISTRATION
   2               The Debtors propose the following procedure for joint administration of the Bankruptcy
   3    Cases2:
   4               1.      The use of a single docket (In re Scoobeez, case no. 2:19-bk-14989-WB)
   5    for any and all administrative matters, including, without limitation, any filing, lodging, and
   6    docketing of pleadings and orders, and parties in interest shall be directed to use the caption
   7    attached to the Declaration of Ashley M. McDow (the “McDow Declaration”) as Exhibit A for all
   8    filings relating to the Bankruptcy Cases. Each pleading or filing, however, shall indicate on the
   9    caption which of the Debtors is affected by or is a party subject to the pleading or filing at issue;
  10               2.      The use of a combined service list for the provision of notice to creditors and
  11    parties in interest;
  12               3.      The scheduling of joint hearings;
  13               4.      The use of combined financial reports for the Estates;
  14               5.      The approval of joint and several liability of the Estates for allowed professional
  15    fees and costs and the consolidated billing of professional fees and expenses as well as the use of
  16    joint fee applications by professionals of the Estates, which shall cover any and all services
  17    rendered to the Debtors during the covered period; and
  18               6.      The joint handling of other administrative matters.
  19               If the Motion is granted, a notice of the joint administration of the Estates shall be
  20    separately filed and docketed in each of the Bankruptcy Cases in a form substantially to the
  21    proposed notice attached to the McDow Declaration as Exhibit B.
  22    ///
  23    ///
  24

  25    2
         Although each of the Bankruptcy Cases are pending with three (3) different Judges at the time of the preparation
        and filing of this Motion, because the Debtors filed the requisite Notice of Related Case in each of the related
  26    bankruptcy proceedings (nearly) simultaneously with the filing of the voluntary bankruptcy petitions giving rise to
        each of those proceedings, the Debtors anticipate that the related Bankruptcy Cases will be “low numbered” to this
  27    Court in very short order, and likely before the hearing set on this Motion. However, if this is not the case, the
        Debtors respectfully request that the Court enter an order approving the relief sought by and through this Motion if
  28    and when the related Bankruptcy Cases are transferred to this Court.
                                                                -3-
                   EX PARTE MOTION FOR JOINT ADMINISTRATION PURSUANT TO 11 U.S.C.§ 105(A), FEDERAL RULE OF BANKRUPTCY
                                                                  PROCEDURE 1015, AND LOCAL BANKRUPTCY RULE 1015-1
4835-1817-3333.1
 Case 2:19-bk-14989-WB               Doc 9 Filed 05/01/19 Entered 05/01/19 00:41:57                   Desc
                                     Main Document    Page 4 of 15


   1    III. DISCUSSION
   2               Joint administration of bankruptcy cases is governed by Rule 1015 of the Bankruptcy
   3    Rules, which provides, in pertinent part, that “[i]f … two or more petitions are pending in the
   4    same court by or against … (4) a debtor and an affiliate, the court may order a joint
   5    administration of the estates. Prior to entering an order the court shall give consideration to
   6    protecting creditors of different estates against potential conflicts of interest.” Fed. R. Bankr. P.
   7    1015(b). Joint administration is typically ordered when related business entities file for chapter
   8    11 bankruptcy relief and seek to employ similar reorganization strategies, and when the success
   9    of one entity may depend on success of another. See 9 COLLIER ON BANKRUPTCY, ¶
  10    1015.03 (15th ed. rev. 2008).
  11               Bankruptcy Rule 1015 promotes the fair and efficient administration of related cases of
  12    affiliated debtors, while ensuring that no rights of individual creditors are unduly prejudiced. See
  13    In re N.S. Garrott & Sons, 63 B.R. 189, 191 (Bankr. E.D. Ark. 1986); In re H & S Transportation
  14    Co., 55 B.R. 786, 791 (Bankr. M.D. Tenn. 1985). As set forth in the official 1983 Advisory
  15    Committee Note to Rule 1015:
  16
                   Joint administration[,] as distinguished from consolidation[,] may include
  17               combining the estates by using a single docket for the matters occurring in the
                   administration, including the listing of filed claims, the combining of notices to
  18               creditors of the different estates, and the joint handling of other purely
                   administrative matters that may aid in expediting the cases and rendering the
  19               process less costly.
  20               The Bankruptcy Cases, and the creditors of the Estates, would benefit greatly from the
  21    joint administration of the Bankruptcy Cases. The Bankruptcy Cases involve many
  22    commonalities—from the equity interests in the Debtors to the businesses conducted by the
  23    Debtors. Indeed, given the commonality of ownership and operations, the Debtors also share
  24    many creditors.
  25               Given the commonality of interests and issues, the joint administration of the Bankruptcy
  26    Cases would benefit the Debtors by streamlining the administration of the Estate, the Court by
  27    reducing the administrative burden of the Bankruptcy Cases, and all affected creditors,
  28
                                                             -4-
                   EX PARTE MOTION FOR JOINT ADMINISTRATION PURSUANT TO 11 U.S.C.§ 105(A), FEDERAL RULE OF BANKRUPTCY
                                                                  PROCEDURE 1015, AND LOCAL BANKRUPTCY RULE 1015-1
4835-1817-3333.1
 Case 2:19-bk-14989-WB               Doc 9 Filed 05/01/19 Entered 05/01/19 00:41:57                   Desc
                                     Main Document    Page 5 of 15


   1    minimizing the potentially duplicative administrative expenses associated with the Bankruptcy
   2    Cases and, thereby, potentially increasing distributions to creditors. Moreover, joint
   3    administration of the Bankruptcy Cases will also ease the burden placed upon the Office of the
   4    United States Trustee in supervising the cases. In addition to decreasing the burdens associated
   5    with the administration of the Bankruptcy Cases, joint administration will also ensure that no
   6    contrary opinions on similar issues involved in the administration of the Estates are rendered—
   7    thereby ensuring consistency in the reorganization of the Debtors.
   8               The Debtors also intend to retain the same professionals to represent and assist the
   9    Debtors during the reorganization of their affairs. Per the terms of the employment, the Debtors
  10    will be jointly and severally liable for all of the administrative professional fees and expenses
  11    incurred in the course of the Bankruptcy Cases. Jointly administering the Bankruptcy Cases will
  12    permit professionals to consolidate charges under a single matter, which will eliminate any
  13    expenses associated with allocating the services rendered among multiple matter numbers, and
  14    permit professionals to file joint fee applications, which will reduce the number of applications
  15    required and, thus, the expenses associated with preparing any fee applications.
  16               In addition to the benefits of joint administration, the rights of the Debtors’ respective
  17    creditors will not be adversely affected by joint administration of the Bankruptcy Cases. Creditors
  18    will continue to receive notice of matters related to the administration of the Estates and a full and
  19    fair opportunity to respond to any pleadings or filings (potentially) affecting their interests.
  20    Indeed, the joint administration may provide additional transparency for creditors by providing
  21    creditors with notice of matters affecting any of the creditors in any of the Bankruptcy Cases,
  22    which, given the likely interrelatedness of the reorganization, may affect creditors of other
  23    Debtors. Furthermore, the Debtors do not propose at this point to take any action that would
  24    constitute substantive consolidation of the Estates; rather, the Debtors are seeking merely to
  25    jointly administer the Estates. As such, the liabilities and obligations of the Debtors shall not
  26    affect the rights and interests of creditors of the more solvent Debtors (to the extent there are any)
  27    by diluting the value of any assets of such Debtors.
  28
                                                             -5-
                   EX PARTE MOTION FOR JOINT ADMINISTRATION PURSUANT TO 11 U.S.C.§ 105(A), FEDERAL RULE OF BANKRUPTCY
                                                                  PROCEDURE 1015, AND LOCAL BANKRUPTCY RULE 1015-1
4835-1817-3333.1
 Case 2:19-bk-14989-WB               Doc 9 Filed 05/01/19 Entered 05/01/19 00:41:57                   Desc
                                     Main Document    Page 6 of 15


   1               Based on the foregoing, the Debtors respectfully submit that the joint administration of the
   2    Bankruptcy Cases is warranted under rule 1015 of the Bankruptcy Rules.
   3    IV.        NO NOTICE OR HEARING REQUIRED
   4               Pursuant to LBR 1015-1(b), the Court may order the joint administration of bankruptcy
   5    cases pending before it without the need for notice and a hearing. More precisely, LBR 1015-
   6    1(b) provides:
   7
                   If [two] or more cases are pending before the same judge, an order of joint
   8               administration may be entered, without further notice and an opportunity for
                   hearing, upon the filing of a motion for joint administration pursuant to FRBP
   9               1015 and LBR 9013-1(q), supported by a declaration establishing that the joint
                   administration of the cases is warranted, will ease the administrative burden for
  10               the court and the parties, and will protect creditors of the different estates against
                   potential conflicts of interest.
  11
                   Based on the foregoing, and the declarations filed in support of the Motion, in the event
  12
        the Court is unable and/or unwilling to grant the relief sought herein based upon the fact that the
  13
        related Bankruptcy Cases have not been “low numbered” before the hearing set for this Motion,
  14
        the Debtors respectfully submit that the Court may grant the Motion and order the joint
  15
        administration of the Estates without notice and a hearing if and when the transfer of the
  16
        Bankruptcy Cases has been completed.
  17
        V.         CONCLUSION
  18
                   WHEREFORE, the Debtors respectfully request that the Court enter an order: (1) granting
  19
        the Motion in its entirety; (2) approving the procedure for joint administration proposed in the
  20
        Motion; (3) approving the proposed caption for the Bankruptcy Cases, a copy of which is
  21
        appended to the McDow Declaration as Exhibit A; (4) approving the proposed notice of joint
  22
        administration for the Bankruptcy Cases, a copy of which is appended to the McDow Declaration
  23
        as Exhibit B, and (5) granting any further or additional relief the Court deems just and proper.
  24
        ///
  25
        ///
  26
        ///
  27
        ///
  28
                                                             -6-
                   EX PARTE MOTION FOR JOINT ADMINISTRATION PURSUANT TO 11 U.S.C.§ 105(A), FEDERAL RULE OF BANKRUPTCY
                                                                  PROCEDURE 1015, AND LOCAL BANKRUPTCY RULE 1015-1
4835-1817-3333.1
 Case 2:19-bk-14989-WB               Doc 9 Filed 05/01/19 Entered 05/01/19 00:41:57                   Desc
                                     Main Document    Page 7 of 15


   1      Dated: April 30, 2019                          Respectfully submitted,
   2
                                                         FOLEY & LARDNER LLP
   3

   4                                                     By:     /s/ Ashley M. McDow
                                                                 Ashley M. McDow
   5
                                                         [Proposed] Attorneys for Scoobeez, Scoobeez Global,
   6                                                     Inc., and Scoobur, LLC, Debtors and Debtors-in-
                                                         Possession
   7

   8

   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
                                                               -7-
                   EX PARTE MOTION FOR JOINT ADMINISTRATION PURSUANT TO 11 U.S.C.§ 105(A), FEDERAL RULE OF BANKRUPTCY
                                                                  PROCEDURE 1015, AND LOCAL BANKRUPTCY RULE 1015-1
4835-1817-3333.1
 Case 2:19-bk-14989-WB                Doc 9 Filed 05/01/19 Entered 05/01/19 00:41:57                            Desc
                                      Main Document    Page 8 of 15


   1                                 DECLARATION OF SHAHAN OHANESSIAN
   2               I, Shahan Ohanessian, hereby declare:
   3          1. I am an individual over 18 years of age. I have personal knowledge of the facts stated
   4    herein as more fully set forth below or have gained such knowledge by review of the file and if
   5    called as a witness, I could and would competently testify thereto.
   6          2. I make this declaration in support of the motion for entry of an order, pursuant to sections
   7    105(a), Federal Rule of Bankruptcy Procedure 1015, and Local Bankruptcy Rule 1015-1 for joint
   8    administration of the Bankruptcy Cases (the “Motion”).3
   9          3. I am the Chief Executive Officer (“CEO”) for the Debtors, and, in that capacity, among
  10    other things maintain books, records, files and documents relating to the Debtors. As such, I am
  11    generally responsible for managing the operations of the Debtors and, thus, am familiar with the
  12    Debtors’ operations, assets, and liabilities.
  13          4. I have read the contents of the Motion, and to best of my knowledge, all the
  14    representations made therein are true and correct.
  15          5. By and through the Bankruptcy Cases, the Debtors intend to restructure their obligations
  16    and reorganize their operations in order to maximize revenues and, thus, their ability to pay
  17    creditors of the bankruptcy estates through a plan of reorganization.
  18          6. The Debtors are affiliates of one another related by common ownership and, in many
  19    instances, share common creditors. Additionally, the Debtors may confront similar, if not
  20    identical, issues impacting the abilities of the Debtors to maintain operations and reorganize.
  21          7. The Debtors also intend to retain the same professionals to represent and assist the
  22    Debtors during the reorganization of their affairs. Per the terms of the employment, the Debtors
  23    will be jointly and severally liable for all of the administrative professional fees and expenses
  24    incurred in the course of the Bankruptcy Cases. Jointly administering the Bankruptcy Cases will
  25    permit professionals to consolidate charges under a single matter, which will eliminate any
  26    expenses associated with allocating the services rendered among multiple matter numbers, and
  27
        3
            Capitalized terms otherwise not defined herein have the same meaning as in the underlying Motion.
  28
                   EX PARTE MOTION FOR JOINT ADMINISTRATION PURSUANT TO 11 U.S.C.§ 105(A), FEDERAL RULE OF BANKRUPTCY
                                                                  PROCEDURE 1015, AND LOCAL BANKRUPTCY RULE 1015-1
105(a)
4835-1817-3333.1
 Case 2:19-bk-14989-WB               Doc 9 Filed 05/01/19 Entered 05/01/19 00:41:57                   Desc
                                     Main Document    Page 9 of 15


   1    permit professionals to file joint fee applications, which will reduce the number of applications
   2    required and, thus, the expenses associated with preparing any fee applications.
   3         8. In addition to the benefits of joint administration, I do not believe that the rights of the
   4    Debtors’ respective creditors will be adversely affected by joint administration of the Bankruptcy
   5    Cases.
   6               I declare under penalty of perjury that the foregoing is true and correct. Executed this 30th
   7    day of April, at Glendale, California.
   8

   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
                                                             -9-
                   EX PARTE MOTION FOR JOINT ADMINISTRATION PURSUANT TO 11 U.S.C.§ 105(A), FEDERAL RULE OF BANKRUPTCY
                                                                  PROCEDURE 1015, AND LOCAL BANKRUPTCY RULE 1015-1
4835-1817-3333.1
 Case 2:19-bk-14989-WB              Doc 9 Filed 05/01/19 Entered 05/01/19 00:41:57                    Desc
                                    Main Document    Page 10 of 15


   1                                  DECLARATION OF ASHLEY M. McDOW
   2               I, Ashley M. McDow, hereby declare:
   3               1.      I am an attorney duly licensed to practice before this Court. I am a partner with the
   4    law firm of Foley & Lardner LLP, proposed general insolvency counsel for the debtors and
   5    debtors-in-possession in the Bankruptcy Cases. I submit this declaration in support of the Ex
   6    Parte Motion for Joint Administration Pursuant to 11 U.S.C. § 105(a), Federal Rule of
   7    Bankruptcy Procedure 1015, and Local Bankruptcy Rule 1015-1 (the “Motion”). Unless
   8    otherwise stated, I have personal knowledge of the matters set forth herein, and if called as a
   9    witness, could and would competently testify to the same. Unless otherwise defined herein, all
  10    capitalized terms shall have the meaning ascribed to them in the Motion.
  11               2.      The Debtors propose that all pleadings related to the Bankruptcy Cases shall
  12    contain a joint caption in the form attached hereto as Exhibit A, and that any and all pleadings
  13    shall be filed and maintained on the docket for the proposed lead case, In re Scoobeez, case no.
  14    2:19-bk-14989-WB.
  15               3.      If the Motion is granted, a notice in the form attached hereto as Exhibit B, or in a
  16    substantially similar form, shall be filed on the docket in each of the Bankruptcy Cases and served
  17    on all requisite parties-in-interest.
  18               I declare under penalty of perjury that the foregoing is true and correct. Executed this 30th
  19    day April 2019, at Los Angeles, California.
  20
                                                           /s/ Ashley M. McDow
  21
                                                           Ashley M. McDow
  22

  23

  24

  25

  26

  27

  28
                                                            - 10 -
                   EX PARTE MOTION FOR JOINT ADMINISTRATION PURSUANT TO 11 U.S.C.§ 105(A), FEDERAL RULE OF BANKRUPTCY
                                                                  PROCEDURE 1015, AND LOCAL BANKRUPTCY RULE 1015-1
4835-1817-3333.1
 Case 2:19-bk-14989-WB              Doc 9 Filed 05/01/19 Entered 05/01/19 00:41:57                    Desc
                                    Main Document    Page 11 of 15


   1                                                    EXHIBIT A
   2

   3

   4

   5

   6

   7

   8

   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
                                                            - 11 -
                   EX PARTE MOTION FOR JOINT ADMINISTRATION PURSUANT TO 11 U.S.C.§ 105(A), FEDERAL RULE OF BANKRUPTCY
                                                                  PROCEDURE 1015, AND LOCAL BANKRUPTCY RULE 1015-1
4835-1817-3333.1
 Case 2:19-bk-14989-WB              Doc 9 Filed 05/01/19 Entered 05/01/19 00:41:57                          Desc
                                    Main Document    Page 12 of 15


   1
       INFORMATION RE FILING PARTY
   2
       OR COUNSEL FOR FILING PARTY
   3
       [If Applicable] Attorneys for FILING PARTY.
   4

   5

   6

   7

   8                                  UNITED STATES BANKRUPTCY COURT
   9                                   CENTRAL DISTRICT OF CALIFORNIA
  10                                            LOS ANGELES DIVISION
  11

  12    In re                                                      Lead Case No.: 2:19-bk-14989-WB

  13    SCOOBEEZ, et al.1                                          Chapter 11

  14                    Debtors and Debtors in                     (Jointly Administered with Case Nos. 2:19-bk-
                        Possession.                                14991; 2:19-bk-14997)
  15
                                                                   [PLEADING TITLE]
  16
                                                                   Hearing:
  17
                                                                   Date: [Date]
  18                                                               Time: [Time]
                                                                   Place: Courtroom 1375
  19                                                                      U.S. Bankruptcy Court
                                                                          255 East Temple Street
  20                                                                      Los Angeles, CA 90012

  21

  22

  23

  24

  25

  26

  27    1
         The Debtors and the last four digits of their respective federal taxpayer identification numbers are as follows:
        Scoobeez Global, Inc. (9779); Scoobur, LLC (0343); and Scoobeez (6339). The Debtors’ address is 3463 Foothill
  28    Boulevard, Glendale, California 91214.
                                                              - 12 -
                   EX PARTE MOTION FOR JOINT ADMINISTRATION PURSUANT TO 11 U.S.C.§ 105(A), FEDERAL RULE OF BANKRUPTCY
                                                                  PROCEDURE 1015, AND LOCAL BANKRUPTCY RULE 1015-1
4835-1817-3333.1
 Case 2:19-bk-14989-WB              Doc 9 Filed 05/01/19 Entered 05/01/19 00:41:57                    Desc
                                    Main Document    Page 13 of 15


   1                                                    EXHIBIT B
   2

   3

   4

   5

   6

   7

   8

   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
                                                            - 13 -
                   EX PARTE MOTION FOR JOINT ADMINISTRATION PURSUANT TO 11 U.S.C.§ 105(A), FEDERAL RULE OF BANKRUPTCY
                                                                  PROCEDURE 1015, AND LOCAL BANKRUPTCY RULE 1015-1
4835-1817-3333.1
Case 2:19-bk-14989-WB   Doc 9 Filed 05/01/19 Entered 05/01/19 00:41:57   Desc
                        Main Document    Page 14 of 15
Case 2:19-bk-14989-WB   Doc 9 Filed 05/01/19 Entered 05/01/19 00:41:57   Desc
                        Main Document    Page 15 of 15
